IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                             April 16, 2002 Session

    DEBORAH ANN SMITH KELLER v. DONALD LABRON KELLER

                 Direct Appeal from the Circuit Court for Bradley County
                No. V/95/855-V/97/249   Hon. John B. Hagler, Circuit Judge

                                      FILED MAY 28, 2002

                                No. E2001-01399-COA-R3-CV



Appellant held in contempt by Trial Judge was ordered not to have any guns whatsoever around the
parties’ minor child. We affirm.

Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.

HERSCHEL PICKENS FRANKS, J., delivered the opinion of the court, in which CHARLES D. SUSANO,
JR., J., and D. MICHAEL SWINEY , J., joined.

D. Michael Bryant, Cleveland, Tennessee, for Appellant.

Randy Sellers, Cleveland, Tennessee, for Appellee.



                                            OPINION


               The father appeals from a Trial Court Order holding him in contempt of court. The
Order reads, in pertinent part:

               Ordered, that as to the remaining issues of Ms. Keller’s request to hold Mr. Keller in
               contempt regarding display of firearms around Ms. Keller, the Court holds that Mr.
               Keller is in criminal contempt for allowing the parties’ son to display a firearm in
               front of Ms. Keller with Mr. Keller present, and the Court therefore permanently
               enjoins Mr. Keller from having any guns whatsoever in the presence of the minor
               child for any reason.

               The parties were divorced in 1997 and the Final Decree contains the provision that
“Mr. Keller shall never display any of the guns in front of Ms. Keller again, which conduct will be
contemptuous on his part. . . .” In Ms. Keller’s Counter-Petition for Contempt, she charges a
violation of the Court’s previous Order.

               Our review of findings of fact in the Trial Court is de novo with a presumption of
correctness, unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d); Bah v. Bah, 668
S.W.2d 663, 665 (Tenn. Ct. App. 1983). However, in the absence of a transcript of statement of
evidence prepared in accordance with Tenn. R. App. P. 24(c), this Court assumes that had the record
been preserved, it would have contained sufficient evidence to support the Trial Court’s factual
findings. Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App. 1992). No transcript of the evidence
accompanies this appeal.

                 Appellant argues that the Trial Court’s ruling is an unconstitutional restriction upon
his “right to bear arms”, and in addition infringes upon his privacy interest in rearing his child as he
sees fit, as guaranteed under Hawk v. Hawk, 885 S.W.2d 573 (Tenn. 1995), because the Court did
not find a substantial risk of harm to the child. However, the issue in this case is not Mr. Keller’s
right to own and possess and use guns which he obviously has. Rather, the technical record reveals
the issue before the Trial Court was Mr. Keller’s display of guns in the presence of Ms. Keller. Such
a prohibition against displaying firearms in Ms. Keller’s presence was included in the Final Decree
of Divorce and the contempt for which Mr. Keller was convicted was allowing the child to display
a gun in the presence of Ms. Keller.

                Because there is no transcript of evidence, we conclusively presume the findings of
fact of the Trial Court are correct in all respects. We affirm the Judgment of the Trial Court and
remand, with the cost of the appeal assessed to Donald LaBron Keller.




                                                        _________________________
                                                        HERSCHEL PICKENS FRANKS, J.




                                                  -2-